Citation Nr: 1451798	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected bilateral bunionectomy.

2. Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected bilateral bunionectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from January 1998 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating determination of the Regional Office (RO) in Roanoke, Virginia, which denied the claims on appeal.

The Board remanded this matter in July 2013 for further development-namely that a VA examination be provided for the Veteran's claimed disabilities-and the matter is again before the Board.  As explained below, the VA examination was provided in September 2013, but additional development is still needed before the Board resolves the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board finds that the claim must be remanded for further evidentiary development.  

In regard to a service connection claim, the Veterans Claims Assistance Act of 2000 (VCAA)'s duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2014).  A provided VA examination must be adequate, that is, it must be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Also pertinently, service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In July 2013, the Board remanded the matter to afford the Veteran a VA examination in order to determine whether she has a current diagnosis of a bilateral knee disorder and, if so, whether such is related to her military service, to include her in-service duties and athletic activities.  The Veteran was afforded an examination in September 2013.  The examiner ultimately diagnosed the Veteran with left knee Baker's cyst (accumulation of fluid in knee with any causes), minimal joint effusion, patellofemoral dysfunction and chrondromalacia, and right knee patellofemoral dysfunction and chrondromalacia.  The examiner found that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.

The examiner specifically addressed the Veteran's statement that her current knee disorders are due to her in-service bunionectomy, noting that this connection is unlikely as the Veteran had a bilateral bunionectomy but her left knee is worse than her right knee.  However, the examiner did not set forth rationale explaining why or why not the Veteran's bilateral knee disorder was either (a) caused by or (b) aggravated by the service-connected bunionectomy.  As the examiner's report did not address the element of aggravation, the Board finds it necessary to remand for a VA examination to address this point.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is obligated to investigate the theories of entitlement for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).

Further, the record reflects that additional relevant evidence was submitted to the Board after the final supplemental statement of the case (SSOC) was issued.  The RO or Appeals Management Center is to review all evidence of record to date before readjudicating the case.

Accordingly, the case is REMANDED for the following action:

1. Review evidence of record added after the latest October 2013 supplemental statement of the case (SSOC).

2. Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of knees.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's right and left knee conditions were caused or have been permanently aggravated by the Veteran's service-connected bunionectomy.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


